Title: General Orders, 21 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 21st 1776.
Parole Camden.Countersign Liberty.


That no confusion may ensue when the Troops are called into action, the General has order’d, that all the posts and [guards] of the lines, redoubts and batteries, be so fixed and regulated, as every officer, and soldier, may know his place & duty; which will be explained to them by the Brigadiers General, according to the orders of yesterday; And further to confirm the order, and discipline of the Guards of the Army; The General orders, that the officers, and men, who are to mount guard, do parade by half past Six o’Clock, where they are by their Adjutants, in the presence of a Field Officer; to be reviewed, and their Arms and Ammunition, to be examined, according to the orders of the 19th Instant—which last mentioned Officers are to see that their ammunition and accoutrements are complete, and the men dressed in a soldierlike manner. The Adjutants are then to march them to the parade of the brigade, and to deliver them over, to the Major of their respective brigade, who is very minutely to inspect and see, that the Guards are compleat in the particulars above-mention’d—The Brigade Majors are then to march them to the Grand parade in

the Common, in the Artillery-Park, and from thence the several out-Guards are to be relieved—On the Grand parade the Brigadier, with the Field Officers of the day, will attend to see the Guards paraded, and march’d to their several destinations—The Brigade Major of the day, is also to attend on the Grand parade, and make up the Guards, before he repairs to Head Quarters, for the purpose of reporting the same, and to receive any orders from the Commander in Chief, to the Brigadier General of the day, and to the other Brigadiers of the line—The Brigadier General of the day, will give his orders on the parade, to the Field Officers of the day, at what time he would have them go the visiting, and grand rounds. At Reveille beating, which is to be at the dawn of day; all the Guards are to be under Arms, at their proper posts, and visited by the Field Officers of the picquet (who are all esteemed Field Officers of the day) who are to see that the Guards are properly placed, and that every thing is in good order for defence, in case of an attack. The Brigadier General will, on the parade, assign to each Field Officer of the day, the posts he is to visit for this purpose.
The Artillery Guard is to parade at the same time and place—the Matrosses and Gunners necessary, to be constant at each battery, are with their proper implements to march off from the Grand parade, at the head of the Guards, to be station’d at the respective batteries.
The Field Officer who goes the Grand Rounds, is to visit the Camp Guards, as well as the Guards stationed in the town, and at the batteries—The other two Field Officers of the day are to do the like, at such hours of the night, as will be assigned them by the Brigadier of the day.
By the present demand for Flints, by some of the Troops, the General has reason to apprehend, that due care has not been taken of those lately deliver’d to the Soldiers, who have had no occasion to make an extraordinary use of them—and it is well known, that a good Flint, well screw’d in, will stand the firing of sixty rounds (after which it may still be repaired) ’tis therefore presumed, that the men have either lost their Flints through negligence, or abused them by that worst of practices, Snapping their pieces continually, which not only spoils their Lock, softens the Hammer, and destroys the Flint, but frequently causes the

death of many a man, by the Gun being unknowingly loaded—The Officers are therefore required, to pay a very strict attention to this particular, and have their men’s Flints examined when they review their Ammunition; for men being surprized with bad flints in their Guns, may be attended with fatal consequences—The Officers are also desired to be careful, that when their men turn out to exercise, their Flints be taken out, and a wooden Snapper screw’d into their gun, until their excercise be over; when the Flint is again to be well screw’d in, and their arms immediately put in proper fighting order, after which, no man is on any account to snap his piece.
One Flint ⅌ Man will be delivered to the Troops, and ’tis expected more care will be taken of them, than has been done heretofore.
The Sentries in Fort George, and on the Battery, are to keep a sharp look out towards the Narrows, Staten Island, Red-hook &c., to observe if any Signals are given from thence; and acquaint the officer of the guard immediately therewith.
The Officers and Men, are strictly enjoined to keep close to their quarters—No excuse will be admitted from either, for a neglect of it; and the rolls are frequently to be called over.
